 


110 HRES 1283 EH: Expressing heartfelt sympathy for the victims and their families following the tornado that hit Little Sioux, Iowa, on June 11, 2008.
U.S. House of Representatives
2008-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1283 
In the House of Representatives, U. S.,

June 24, 2008
 
RESOLUTION 
Expressing heartfelt sympathy for the victims and their families following the tornado that hit Little Sioux, Iowa, on June 11, 2008. 
 
 
Whereas the Boy Scouts attending the Little Sioux Scout Ranch for the annual Pohuk Pride Junior Leadership training course suffered through a horrific tornado; 
Whereas, on June 11, 2008, the tornado hit the Little Sioux Boy Scout Ranch near Little Sioux, Iowa, at 6:35 p.m., killing 4 youths and injuring 43 other people at the camp; 
Whereas Little Sioux Boy Scout Ranch, which spans 1,800 acres, is located in the Loess Hills in western Iowa, close to the border with Nebraska, about 40 miles north of Omaha; 
Whereas the tornado caused a giant rock chimney to collapse in the bunkhouse where the Boy Scouts were seeking shelter; 
Whereas the devastation of the tornado resulted in the deaths of Sam Thomsen, Josh Fennen, Ben Petrzilka, and Aaron Eilerts; 
Whereas Sam Thomsen of Omaha, Nebraska, was 13 years old and the son of Sharon and Larry Thomsen; 
Whereas Sharon Thomsen referred to Sam as the family’s miracle baby, as he was born more than 3 months premature, but luckily had no lasting health problems; 
Whereas Sam Thomsen, who loved camping, Jesus, football, and the Nebraska Cornhuskers, as a member of Troop 26 and wanted to eventually become an Eagle Scout; 
Whereas Sam was about to turn 14 years old on June 16, 2008, and he had asked his parents for tickets to the College World Series as his birthday present; 
Whereas Josh Fennen of Omaha, Nebraska, was 13 years old, had just finished the 8th grade, and was the son of Charles and Dorothy Fennen; 
Whereas Josh Fennen, a member of Troop 331, was confident and inquisitive, with natural leadership abilities; 
Whereas according to Josh Fennen’s middle school principal, Josh was a good student, a hard worker, and he was always trying to be creative; 
Whereas Ben Petrzilka of Omaha, Nebraska, was 13 years old and the son of Bryan and Arnell Petrzilka; 
Whereas Ben Petrzilka had just finished 7th grade at Mary Our Queen Catholic School and often spent time fishing and hunting with his father; 
Whereas Ben Petrzilka had been a member of Troop 448 for 3 years and had reached First Class rank, 3 steps below Eagle, and was assistant leader of the Ninja Patrol of Troop 448; 
Whereas Aaron Eilerts of Eagle Groove, Iowa, was 14 years old and a member of Boy Scout Troop 108; 
Whereas Aaron Eilerts was always doing things for others, whether it was creating brightly colored pillowcases for patients at local hospitals, making fleece blankets for dogs at the Humane Society, or making table centerpieces for the senior citizen dining center in Eagle Grove; 
Whereas Aaron Eilerts, an aspiring chef with an obsession with Elvis, was very involved in his community, as he often performed “The Star Spangled Banner” at local sporting events, participated in football, ran cross country, and was involved in both band and choir; 
Whereas Sam Thomsen, Josh Fennen, Ben Petrzilka and Aaron Eilerts all lived by the Scout Oath, On my honor, I will do my best to do my duty to God and my country and obey the Scout law, to help other people at all times, to keep myself physically strong, mentally awake, and morally straight; 
Whereas all the Boy Scouts exhibited extraordinary leadership by executing techniques they had recently been taught in a mock emergency drill just a day before the tornado hit; 
Whereas the Boy Scouts removed stones that had fallen onto fellow Scouts, tied tourniquets around the limbs of the wounded, helped pull the injured out of the rubble, carried the injured on stretchers, and kept their composure in the face of disaster; 
Whereas the 43 injured people were taken to 5 hospitals: Creighton University Medical Center in Omaha; Mercy Medical Center in Sioux City, Iowa; Burgess Health Center in Onawa, Iowa; Community Memorial Hospital in Missouri Valley, Iowa; and Memorial Community Hospital in Blair, Nebraska; 
Whereas the majority of those injured and sent to area hospitals received treatment and were released; 
Whereas first responders and officers of the Little Sioux Volunteer Fire Department, Monona Country Emergency Management, Decatur Volunteer Fire Department, Fort Calhoun Volunteer Fire Department, Monona County Sheriff’s Department, Harrison County Sheriff’s Department, Iowa State Patrol, Iowa National Guard, Red Cross, and Mercy Air Care arrived at the Little Sioux Boy Scout Ranch within 10 minutes and walked through the rain on a muddy road to reach the campers, as fallen trees in the heavily timbered park blocked their vehicles; 
Whereas, on June 12, 2008, Iowa Governor Chet Culver and Nebraska Governor Dave Heineman met with families of the victims, expressed their condolences, and thanked those who helped during the disaster; 
Whereas Department of Homeland Security Secretary Michael Chertoff toured the camp on June 12, 2008, and said it appeared that the Boy Scouts didn't have a chance and that the tornado came through the camp like a bowling ball; and 
Whereas the Boy Scout community will grieve the loss and celebrate the lives of those who died in this horrific natural disaster for months and years to come: Now, therefore, be it  
 
That the House of Representatives— 
(1)expresses its heartfelt sympathy for the victims and their families of the tornado in Little Sioux, Iowa, on June 11, 2008; and 
(2)conveys its gratitude to the city and county officials, police, fire department, sheriff, volunteer, and emergency medical teams who responded swiftly to the scene to treat the wounded. 
 
Lorraine C. Miller,Clerk.
